             Case 1:19-cv-00020-DB Document 10 Filed 05/12/20 Page 1 of 8




                                IN THE UNITED STATES DISTRICT COURT
                                      FOR THE DISTRICT OF UTAH

    DWAYNE TAYLOR ROWLAND JR.,
                                                                  MEMORANDUM DECISION
                              Plaintiff,                          & ORDER TO CURE
                                                                  DEFICIENT COMPLAINT
    v.

    CACHE COUNTY SHERIFF’S OFFICE et al.,                          Case No. 1:19-CV-20-DB
                              Defendants.                          District Judge Dee Benson



         Plaintiff, inmate Dwayne Taylor Rowland Jr., brings this pro se civil-rights action, see 42

U.S.C.S. § 1983 (2020).1 Having now screened the Complaint, (ECF No. 5), under its statutory

review function,2 the Court orders Plaintiff to file an amended complaint to cure deficiencies

before further pursuing claims.


1
  The federal statute creating a “civil action for deprivation of rights” reads, in pertinent part:
                    Every person who, under color of any statute, ordinance, regulation, custom, or
                    usage, of any State or Territory . . ., subjects, or causes to be subjected, any
                    citizen of the United States or other person within the jurisdiction thereof to the
                    deprivation of any rights, privileges, or immunities secured by the Constitution
                    and laws, shall be liable to the party injured in an action at law, suit in equity, or
                    other proper proceeding for redress, except that in any action brought against a
                    judicial officer for an act or omission taken in such officer’s judicial capacity,
                    injunctive relief shall not be granted unless a declaratory decree was violated or
                    declaratory relief was unavailable.
42 U.S.C.S. § 1983 (2020).
2
  The screening statute reads:
                         (a) Screening.—The court shall review . . . a complaint in a civil action in
                    which a prisoner seeks redress from a governmental entity or officer or
                    employee of a governmental entity.
                         (b) Grounds for dismissal.—On review, the court shall identify cognizable
                    claims or dismiss the complaint, or any portion of the complaint, if the
                    complaint—
                                   (1) is frivolous, malicious, or fails to state a claim upon which
                              relief may be granted; or
                                   (2) seeks monetary relief from a defendant who is immune from
                              such relief.
28 U.S.C.S. § 1915A (2020).
           Case 1:19-cv-00020-DB Document 10 Filed 05/12/20 Page 2 of 8




                         AMENDED COMPLAINT’S DEFICIENCIES

Amended Complaint:

(a) is not on form complaint required by Court.

(b) does not affirmatively link Defendant Cache County Sheriff to allegations of civil-rights
violation. (See below.)

(c) does not appear to state proper legal-access claim. (See below.)

(d) names some possible defendants only in text, not in Complaint’s heading.

(e) improperly names Cache County Sheriff's Office § 1983 defendant, when it is not
independent legal entity that can sue or be sued. See Burnett v. Reno County Comm’n, No. 18-
3160-SAC, 2019 U.S. Dist. LEXIS 32844, at *6 (D. Kan. Mar. 1, 2019) (“Police departments . . .
are not suable entities under § 1983, because they lack legal identities apart from the
municipality.”) (quotation marks and citations omitted).

(f) alleges “random and unauthorized deprivation of property under color of state law,” without
considering that such claim “does not give rise to a § 1983 claim if there is an adequate state
post-deprivation remedy.” See Frazier v Flores, No. 13-1535, 2014 U.S. App. LEXIS 12936, at
*4 (10th Cir. July 9, 2014) (unpublished) (citing Hudson v. Palmer, 468 U.S. 517, 533 (1984)).

(g) requests injunctive relief from Cache County but change-of-address notice shows Plaintiff
has moved from Cache County which may render injunction request moot. (See below.)

(h) has claims possibly based on conditions of current confinement; however, complaint was
apparently not submitted using legal help Plaintiff entitled to by his institution under
Constitution. See Lewis v. Casey, 518 U.S. 343, 356 (1996) (requiring prisoners be given
"'adequate law libraries or adequate assistance from persons trained in the law' . . . to ensure that
inmates . . . have a reasonably adequate opportunity to file nonfrivolous legal claims challenging
their convictions or conditions of confinement") (quoting Bounds v. Smith, 430 U.S. 817, 828
(1977) (emphasis added)).

                                  GUIDANCE FOR PLAINTIFF

        Rule 8 of the Federal Rules of Civil Procedure requires a complaint to contain "(1) a

short and plain statement of the grounds for the court's jurisdiction . . .; (2) a short and plain

statement of the claim showing that the pleader is entitled to relief; and (3) a demand for the

relief sought." Rule 8's requirements mean to guarantee "that defendants enjoy fair notice of


                                                                                                     2
            Case 1:19-cv-00020-DB Document 10 Filed 05/12/20 Page 3 of 8




what the claims against them are and the grounds upon which they rest." TV Commc'ns Network,

Inc. v ESPN, Inc., 767 F. Supp. 1062, 1069 (D. Colo. 1991).

        Pro se litigants are not excused from meeting these minimal pleading demands. "This is

so because a pro se plaintiff requires no special legal training to recount the facts surrounding his

alleged injury, and he must provide such facts if the court is to determine whether he makes out a

claim on which relief can be granted." Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).

Moreover, it is improper for the Court "to assume the role of advocate for a pro se litigant." Id.

Thus, the Court cannot "supply additional facts, [or] construct a legal theory for plaintiff that

assumes facts that have not been pleaded." Dunn v. White, 880 F.2d 1188, 1197 (10th Cir. 1989).

        Plaintiff should consider these general points before filing an amended complaint:

        (i) The revised complaint must stand entirely on its own and shall not refer to, or

incorporate by reference, any portion of the original complaint. See Murray v. Archambo, 132

F.3d 609, 612 (10th Cir. 1998) (stating amended complaint supersedes original). The amended

complaint may also not be added to after it is filed without moving for amendment.3

        (ii) The complaint must clearly state what each defendant--typically, a named

government employee--did to violate Plaintiff's civil rights. See Bennett v. Passic, 545 F.2d


3
 The rule on amending a pleading reads:
                  (a) Amendments Before Trial.
                          (1) Amending as a Matter of Course. A party may amend its pleading
                          once as a matter of course within:
                                   (A) 21 days after serving it, or
                                   (B) if the pleading is one to which a responsive pleading is
                                   required, 21 days after service of a responsive pleading or 21
                                   days after service of a motion under Rule 12(b), (e), or (f),
                                   whichever is earlier.
                          (2) Other Amendments. In all other cases, a party may amend its
                          pleadings only with the opposing party’s written consent or the court’s
                          leave. The court should freely give leave when justice so requires.
Fed. R. Civ. P. 15.



                                                                                                     3
           Case 1:19-cv-00020-DB Document 10 Filed 05/12/20 Page 4 of 8




1260, 1262-63 (10th Cir. 1976) (stating personal participation of each named defendant is

essential allegation in civil-rights action). "To state a claim, a complaint must 'make clear exactly

who is alleged to have done what to whom.'" Stone v. Albert, 338 F. App’x 757, 759 (10th Cir.

2009) (unpublished) (emphasis in original) (quoting Robbins v. Oklahoma, 519 F.3d 1242, 1250

(10th Cir. 2008)). Plaintiff should also include, as much as possible, specific dates or at least

estimates of when alleged constitutional violations occurred.

       (iii) Each cause of action, together with the facts and citations that directly support it,

should be stated separately. Plaintiff should be as brief as possible while still using enough words

to fully explain the “who,” “what,” “where,” “when,” and “why” of each claim. Robbins, 519

F.3d at 1248 ("The [Bell Atlantic Corp. v.] Twombly Court was particularly critical of complaints

that 'mentioned no specific, time, place, or person involved in the alleged [claim].' [550 U.S. 544,

565] n.10 (2007). Given such a complaint, 'a defendant seeking to respond to plaintiff's

conclusory allegations . . . would have little idea where to begin.' Id.").

       (iv) Plaintiff may not name an individual as a defendant based solely on supervisory

position. See Mitchell v. Maynard, 80 F.2d 1433, 1441 (10th Cir. 1996) (stating supervisory

status alone does not support § 1983 liability).

       (v) Grievance denial alone with no connection to “violation of constitutional rights

alleged by plaintiff, does not establish personal participation under § 1983." Gallagher v.

Shelton, 587 F.3d 1063, 1069 (10th Cir. 2009).

       (vi) “No action shall be brought with respect to prison conditions under . . . Federal law,

by a prisoner confined in any jail, prison, or other correctional facility until such administrative

remedies as are available are exhausted.” 42 U.S.C.S. § 1997e(a) (2019). However, Plaintiff need



                                                                                                       4
           Case 1:19-cv-00020-DB Document 10 Filed 05/12/20 Page 5 of 8




not include grievance details in his complaint. Exhaustion of administrative remedies is an

affirmative defense that must be raised by Defendants. Jones v. Bock, 549 U.S. 199, 216 (2007).

                                         • Affirmative Link

               [A] plaintiff who brings a constitutional claim under § 1983 can't
               obtain relief without first satisfying the personal-participation
               requirement. That is, the plaintiff must demonstrate the defendant
               "personally participated in the alleged constitutional violation" at
               issue. Vasquez v. Davis, 882 F.3d 1270, 1275 (10th Cir. 2018).
               Indeed, because § 1983 is a "vehicle[] for imposing personal
               liability on government officials, we have stressed the need for
               careful attention to particulars, especially in lawsuits involving
               multiple defendants." Pahls v. Thomas, 718 F.3d 1210, 1225 (10th
               Cir. 2013); see also Robbins v. Oklahoma, 519 F.3d 1242, 1250
               (10th Cir. 2008) (explaining that when plaintiff brings §
               1983 claims against multiple defendants, "it is particularly
               important . . . that the complaint make clear exactly who is alleged
               to have done what to whom"); Tonkovich v. Kan. Bd. of Regents,
               159 F.3d 504, 532-33 (10th Cir. 1998)) (holding that district court's
               analysis of plaintiff's § 1983 claims was "infirm" where district
               court "lump[ed]" together plaintiff's claims against multiple
               defendants--"despite the fact that each of the defendants had
               different powers and duties and took different actions with respect
               to [plaintiff]"--and "wholly failed to identify specific actions taken
               by particular defendants that could form the basis of [a
               constitutional] claim").

Estate of Roemer v. Johnson, 764 F. App’x 784, 790-91 (10th Cir. 2019).

       “A plaintiff’s failure to satisfy this requirement will trigger swift and certain dismissal.”

Id. at 790 n.5. Indeed, the Tenth Circuit has “gone so far as to suggest that failure to satisfy the

personal-participation requirement will not only justify dismissal for failure to state a claim; it

will render the plaintiff’s claim frivolous.” Id.

                                           • Legal Access

       The Court notes that Plaintiff's claim(s) may involve legal access. As Plaintiff fashions

the amended complaint, Plaintiff should keep in mind that it is well-recognized that prison


                                                                                                       5
           Case 1:19-cv-00020-DB Document 10 Filed 05/12/20 Page 6 of 8




inmates "have a constitutional right to 'adequate, effective, and meaningful' access to the courts

and that the states have 'affirmative obligations' to assure all inmates such access." Ramos v.

Lamm, 639 F.2d 559, 583 (10th Cir. 1980). In Bounds v. Smith, 430 U.S. 817 (1977), the

Supreme Court expounded on the obligation to provide legal access by stating "the fundamental

constitutional right of access to the courts requires prison authorities to assist inmates in the

preparation and filing of meaningful legal papers by providing prisoners with adequate law

libraries or adequate assistance from persons trained in the law." Id. at 828 (footnote omitted &

emphasis added).

       However, to successfully assert a constitutional claim for denial of access to courts, a

plaintiff must allege not only inadequacy of the library or legal assistance provided but also "that

the denial of legal resources hindered [the plaintiff's] efforts to pursue a nonfrivolous claim."

Penrod v. Zavaras, 84 F.3d 1399, 1403 (10th Cir. 1996) (emphasis added); Carper v. Deland, 54

F.3d 613, 616 (10th Cir. 1995). In other words, a plaintiff must show that “denial or delay of

access to the court prejudiced h[er] in pursuing litigation." Treff v. Galetka, 74 F.3d 191, 194

(10th Cir. 1996). Moreover, the non-frivolous litigation involved must be "habeas corpus or civil

rights actions regarding current confinement." Carper, 54 F.3d at 616; accord Lewis v. Casey,

518 U.S. 343, 353-55 (1996).

                           • Mootness of Request for Injunctive Relief

                       "Mootness is a threshold issue because the existence of a
               live case or controversy is a constitutional prerequisite to federal
               court jurisdiction." McClendon v. City of Albuquerque, 100 F.3d
               863, 867 (10th Cir. 1996). "This requirement exists at all stages of
               federal judicial proceedings, and it is therefore not enough that the
               dispute was alive when the suit was filed; the parties must continue
               to have a personal stake in the outcome." Id.



                                                                                                     6
           Case 1:19-cv-00020-DB Document 10 Filed 05/12/20 Page 7 of 8




                        "Where a plaintiff seeks an injunction, his susceptibility to
               continuing injury is of particular importance--past exposure to
               illegal conduct does not in itself show a present case or
               controversy regarding injunctive relief if unaccompanied by any
               continuing, present adverse effects." Jordan v. Sosa, 654 F.3d
               1012, 1024 (10th Cir. 2011) (brackets, ellipses and internal
               quotation marks omitted). "Moreover, a plaintiff's continued
               susceptibility to injury must be reasonably certain; a court will not
               entertain a claim for injunctive relief where the allegations take it
               into the area of speculation and conjecture." Id. (internal quotation
               marks omitted). In other words, "[a] claim for equitable relief is
               moot absent a showing of irreparable injury, a requirement that
               cannot be met where there is no showing of any real or immediate
               threat that the plaintiff will be wronged again." Id. (internal
               quotation marks omitted).”

Burnett v. Fallin, 785 F. App’x 546, 551 (10th Cir. 2019) (unpublished).

                                              ORDER

       IT IS HEREBY ORDERED that:

(1) Plaintiff must within thirty days cure the Complaint’s deficiencies noted above by filing a

document entitled, “Amended Complaint,” that does not refer to or include any other document.

(2) The Clerk's Office shall mail Plaintiff the Pro Se Litigant Guide with a blank-form civil-

rights complaint which Plaintiff must use if he wishes to pursue an amended complaint.

(3) If Plaintiff fails to timely cure the above deficiencies according to this Order's instructions,

this action will be dismissed without further notice.

(4) Plaintiff shall not try to serve the amended complaint on Defendants; instead the Court will

perform its screening function and determine itself whether the amended complaint warrants

service. No motion for service of process is needed. See 28 U.S.C.S. § 1915(d) (2020) (“The

officers of the court shall issue and serve all process, and perform all duties in [in forma

pauperis] cases.”).



                                                                                                       7
           Case 1:19-cv-00020-DB Document 10 Filed 05/12/20 Page 8 of 8




(5) Plaintiff must tell the Court of any address change and timely comply with Court orders. See

D. Utah Civ. R. 83-1.3(e) ("In all cases, counsel and parties appearing pro se must notify the

clerk's office immediately of any change in address, email address, or telephone number.").

Failure to do so may result in this action’s dismissal for failure to prosecute. See Fed. R. Civ. P.

41(b) (“If the plaintiff fails to prosecute or to comply with these rules or a court order, a

defendant may move to dismiss the action or any claim against it. Unless the dismissal order

states otherwise, a dismissal under this subdivision (b) and any dismissal not under this rule--

except one for lack of jurisdiction, improper venue, or failure to join a party under Rule 19--

operates as an adjudication on the merits.”).

(6) Extensions of time are disfavored, though reasonable extensions may be granted. Any

motion for time extension must be filed no later than 14 days before the deadline to be extended.

(7) No direct communication is to take place with any judge. All relevant information, letters,

documents, and papers, labeled with case number, are to be directed to the Clerk of Court.

                       DATED this 12th day of May, 2020.

                                                BY THE COURT:




                                                JUDGE DEE BENSON
                                                United States District Court




                                                                                                       8
